El Juez Asociado Se. Figitebas,
emitió la opinión del Tribunal.
El apelante en esta cansa fné debidamente acusado el 3 de Junio de 1904 por haber maliciosamente seducido bajo promesa de matrimonio á Felipa Oliva 3^ Maldonado, mu-jer soltera reputada por pura, habiendo tenido con ella comercio carnal é infringiendo por tanto el Artículo 261 del Código Penal.
*90El Jurado después de celebrado el juicio y de oir las co-rrespondientes instrucciones, declaró al acusado culpable del delito porque se le acusó.
Este pidió un nuevo'juicio por considerar que dicho ve-redicto era contrario al derecho ó á las pruebas practica-das.
El Juez de Arceibo dictó la siguiente sentencia:
“El Pueblo de Puerto Iiieo contra Iliginio Duran. — Hoy día cua-tro >de Noviembre de mil novecientos cuatro, compareció el acusado á recibir su sentencia; y se le preguntó si tenía algo que exponer para impedir que se pronunciara la misma, y no habiendo pre-sentado razones suficientes, se pronunció la siguiente en contra de él. — En vista del fallo de convicción dictado en contra de dicho acusado el día 29 de Octubre de 1904, la Corte debe condenar y condena al convicto Iliginio Duran, á la pena de tres años, seis ineses, en el Presidio Departamental con trabajos forzados, y qui-nientos dollars de multa y á pagar las costas de esta causa, por el delito de seducción, debiendo sufrir en caso de insolvencia, un día por cada dollar que dejare de satisfacer, y la Corte además ordena que sea llevado al Presidio Departamental en San Juan, y sea entregado al Jefe de dicha institución con una copia de esta sentencia para que s,ea confinado el acusado por el período de tres años, seis meses con trabajos forzados, y en caso de insolvencia, la pena correspondiente á razón de un día por cada dollar. — El Tribunal le fija la fianza de $2,000 para en caso de apelación.”
De la referida sentencia apeló el acusado y ‘su Abogado argumentó oralmente y presentó luego, de otro bien razo-nado del Fiscal, un brief que concreta perfectamente los motivos de la apelación y que por su claridad y poca ex-tensión merece copiarse, dice así:
“Manuel F. Rossy, abogado de Iliginio Duran, presenta el si-guiente biúef, consignando los puntos legales en que funda la pe-tición que ha hecho en esta apelación para que se anule la sentencia dictada por la Corte de Distrito de Arecibo, y se proceda á un nuevo juicio.
“Es muy importante tener presente, que la única alegación que hace el apelante en este caso, es la de que se ordene la celebración *91de nuevo juicio ante la Corte d'e Distrito de Arecibo. Esta peti-ción, se baee fundada en el poder que para ello tiene esa Honorable Corte, por el Art. 364 del Código de Enjuiciamiento Criminal.
“La petición se fuñida en que, según el párrafo 6o. del art. 303 del mismo Código, puede' concederse la celebración de nuevo juicio “si el veredicto fuere contrario á derecho ó á las pruebas.”
“Se acusa á Higinio 'duran de que bajo promesa de matrimonio, sedujo á la joven Felipa Oliva. Y este es un delito definido en el art. 261 del Código Penal.
“De modo que, para considerar á Duran como autor de ese 'delito, era necesario probar dos extremos: uno, el acto carnal, y otro, la previa existencia de la promesa de matrimonio.
“Según el récord que se lia presentado para sostener esta ape-lación, solo declararon tres testigos: la ofendida, que alega ser ver-dad la seducción bajo promesa de matrimonio; Juan Maldonado, primo de la ofendida, que dice que, durante un mes que estuvo ésta en su casa, la visitó una vez Higinio Duran, por lo que deduce que eran novios; y el Dr. Oóndova, que afirma ser la Olivo una joven buena y juiciosa.
“Con tales pruebas, es imposible fundar un veredicto de culpa- . biliclad como hizo el Jurado de Arecibo en este juicio; porque la sola prueba de .la declaración de la ofendida, no es suficiente para dar por cierto el hecho, y porque la ley exige, como hemos visto, los dos extremos de la seducción y de la promesa de matrimonio para que exista el delito.
“Como precedente se recuerda el fallo de esa Hon. Corte dicta-do el 5 de Diciembre de 1904, en la causa contra Esteban Yiclal y Ríos por violación, ordenándose la celebración de un nuevo juicio y la anulación de la sentencia 'condenatoria de la Corte de Distrito de Ponce, porque sólo existía como prueba la declaración de la ofendida, que es lo mismo que ocurre en el presente caso.
“En ese fallo, se cita otro dictado por la Corte Suprema,de California en el caso de Bousen, por. violación, en el que se anuló el veredicto del Jurado, consignando la Corte lo peligrosas que son esas causas, porque se prestan á venganzas y que nunca debe fun-darse una condenación en el solo testimonio de la ofendida.
“El Fiscal pide que se declare sin lugar esta apelación, porque la Corte no podía conocer acerca de los hechos de este juicio poi-' no venir en la forma que dice la ley.
“Se ha presentado en esta apelación una copia autorizada por el Secretario de' la Corte, en la forma que dice el art. 356 del Códi-*92go de Enjuiciamiento Criminal, ó sea del escrito de apelación y de los autos y excepciones presentadas en el juicio. Además esta copia reúne los requisitos de la Regla 16 del Reglamento de las Cortes de Distrito ó sea la acusación, la alegación del acusado, el veredicto, las instrucciones de la Corte al Jurado; y no' se acompa-ña el pliego de excepciones, porque no se preparó ni en él se fun-da ninguna petición ahora, ni las instrucciones del Juez había ne-cesidad de incluir en las excepciones, porque tales instrucciones con el endoso en que se consigna la resolución de la Corte, forman parte del acta y cualquier error podrá utilizarse en una apelación de igual modo que si se hubiere consignado en la declaración de .ex-cepciones.
• Además, la Regla 80 dél Reglamento de la Corte 'Suprema, de-clara que tal Reglamento regirá para las apelaciones en causas cri-minales en los casos en que sean aplicables, y la Regla 50 dice que la copia de los autos ha de presentarse ante esa I-Ion. Corte. Y es indudable que la copia de autos debe comprender todo lo que sucedió en el juicio, que es lo que viene á decir el art. 356 del Có-digo de Procedimientos ya citado.
“El Fiscal hace gran ineapié en la relación de hechos de que ha-bla la Regla 17 del Reglamento de las Cortes de Distrito, y tal re-lación de hechos no es obligatoria sino potestativa, porque dice que la defensa ó la acusación podra hacer una relación escrita de los hechos y la regla 16, en el párrafo marcado con la letra G-, dice que se 'transcribirá la relación de hechos, si la hubiere.
La cei-tifieación de autos firmada por el Secretario de una Corte, tiene el carácter de un documento oficial y sirve para fundamentar cualquier decisión de una Corte mientras no se pruebe que dicha certificación es inexacta.
“El Art. 362 del Código de Procedimientos Criminales, ¡dice que la Corte Suprema dictará sentencia sin reparar en -los errores ó defectos técnicos que lo forman, suponiendo que hubiese algún de-fecto de forma en esta apelación, no debe servir de motivo para de-tener una declaración que afecta los derechos sustanciales del acu-sado.
‘Además, aquí no se pide que la Corte Suprema dicte una reso-lución definitiva, sino que ordene la celebración de nueAm juicio. Esto en nada afecta al fallo definitivo, que en su día se dicte en este juicio, absolviendo ó condenando al acusado, sino que es un medio concedido al acusado por la ley para depurar mejor la ver-dad y defenderse de la-acusación que se le hace.
*93“Por los méritos expuestos, reitero mi súplica de que esta Iíon. Corte Suprema .declare la nulidad de la sentencia dictada por la Corte de Distrito de Arecibo en esta causa y ordene la celebración de un nuevo juicio. — San Juan, 12 .de Junio de 1905,”
Como se ve, se lia traído á nuestra consideración el valor .que por sí solas puedan tener las notas taquigráficas cuando, como en el presente caso, se pide la celebración de' un nuevo juicio por ser el veredicto, según se dice, contra-rio á dereclio ó'á las pruebas.
De manera que se combate'la apreciación de las prue-bas lieelias por un Jurado debidamente constituido, sin traer á nuestra consideración absolutamente nada que de-muestre el error cometido.
No puede ocultarse á la inteligencia del Letrado de la Parte apelante que esto es imposible. Mientras no se pruebe lo contrario, la presunción está en favor del vere-dicto, porque doce ciudadanos lian presenciado todos los actos del juicio y lian podido apreciar en todos sus deta-lles la declaración de cada testigo.
Por eso en términos generales es necesario cumplir con la ley que exige un pliego de excepciones ó una exposición de hechos en la forma que determina la Regia 17a. de las dictadas para los casos criminales en las Cortes de Distri-to, regias que fueron en su oportunidad aprobadas por el Hon. Attorney General de esta Isla y solamente así po-dría esta Corte Suprema apreciar la importancia de las contradicciones en que incurrió cada testigo y la de los errores que se cometieron al apreciar, toda la prueba.
Esos requisitos, que como hemos dicho, son necesarios eñ términos generales, no privan á esta Corte del poder discrecional que indudablemente tiene en casos excepcio-nales para apreciar la prueba con solo lo que resulte del acta del juicio. Puede darse el caso en que se vean los errores de modo tan claro que esta Corte,- cumpliendo los altos fines de la justicia, vuelva por los fueros de la ver-dad legal y trate de restablecer el derecho perturbado.
*94Tal sucedió en el caso de violación, no de seducción, co-mo en el presente, del l)r. Don Esteban Vidal y Ríos, sien-do Ponente el Honorable Juez Hernández, en que á pri-ma facie se vió que la prueba estaba 'contradicha y era contradictoria y apoyándose en una resolución de la Cor-te Suprema de California, recaída en el caso de People vs. Benson 6 Cal. 223, ordenó esta Córte la celebración de un nuevo juicio.
Pero de todos modos, aquí la perjudicada afirma que fué seducida bajo promesa de matrimonio por el acusa-do, que tuvo con ella acto carnal, y la penetración fué ad-mitida por el Abogado en el acto del juicio, un pariente de aquélla supone que eran novios y el Dr. Don Liborio Cor-dova afirma que la joven estaba reputada por pura.
Nada se ha traído que demuestre que todo eso es falso, nada se ha aportado que levante siquiera la diida sobre la certeza de esos hechos y en tales condiciones no puede de-cirse que el veredicto sea contrario al derecho ó á las prue-bas.
Por otra parte, la mujer agraviada por esta clase de de-litos, tiene el derecho de que se la crea y hay que creerla cuando nada se trae en contra de su declaración ni resul-ta del récord mismo.
Y no hay que decir que, según el artículo 250 del Código de Enjuiciamiento Criminal, el acusado no puede ser de-clarado convicto por la declaración de la mujer agravia-da á menos que sü declaración se corrobore con otras prue-bas, porque ya ésto se explicó y decidió por esta Corte en el caso de Angel Santos y Santos, procedente de Aguadi-11a, Rollo No. 22 del 1904, en que fué Ponente el Honorable Juez MacLeary. Allí se dijo que la corroboración era necesaria cuando hay acusaciones de acuerdo con el art. 260 del Código Penal, pero nó cuando se trata de casos que como el presente surjan de acuerdo con el artículo 261 de dicho Código y apoyaba esta consideración el caso del Pueblo contra Wood, 118 California, 672.
*95Y es natural que así sea. El Artículo 260 del Código Penal se refiere á delitos que requieren elementos que en-trañan cierta publicidad y escándalo, y por tal razón es más fácil la prueba corroborante de las manifestaciones de la mujer agraviada.
Pero el delito definido en el art. 261 del citado Código, que es el que boy se persigue, contiene solo elementos que por su naturaleza son de índole verdaderamente privada como es el acto carnal y la promesa de matrimonio para seducir, que es engañar con arte y maña ó persuadir sua-veménte al mal y esto Lace casi imposible una prueba co-rroborante y por esto es que la declaración de la agravia-da es digna de crédito para no dejar impune el delito, mientras no se pruebe su falsedad, cosa que no se lia hecho en el presente caso.
Creo que hemos demostrado la imposibilidad de ir á un .nuevo juicio como se pretende y como p.or otra parte na-da hay que aconseje la revocación ó modificación de la sentencia apelada, proponemos su confirmación, con las costas al apelante.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Hernández, MacLeary y Wolf.